J. S84032/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

KENDALL GARLAND,                            :       IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
                         Appellant          :
                                            :
                   v.                       :              No. 2433 EDA 2018
                                            :
DAGE GARDNER, ET AL.                        :


                 Appeal from the Order Entered July 20, 2018,
             in the Court of Common Pleas of Philadelphia County
                 Civil Division at No. July Term, 2018 No. 1810


BEFORE: BENDER, P.J.E., OTT, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED FEBRUARY 11, 2019

     Kendall Garland appeals pro se from the July 20, 2018 order1 granting

his in forma pauperis (“IFP”) petition and dismissing his complaint against

appellees,   Probation   Officers    Dage       Gardner,    Benjamin   Mallow,   and

David Knorr; “Unknown Arresting Officer;” and the City of Philadelphia, for

failure to set forth a cause of action upon which relief could be granted,




1  Both our supreme court and this court have recognized that orders that
grant or deny IFP status and dismiss companion complaints as frivolous are
final and appealable. See Grant v. Blaine, 868 A.2d 400, 402-403 (Pa.
2005); Crosby Square Apartments v. Henson, 666 A.2d 737, 738
(Pa.Super. 1995).
J. S84032/18

pursuant to Pa.R.C.P. 240(j)(1).2       After careful review, we affirm on the

basis of the well-reasoned opinion of the trial court.3

        The trial court summarized the relevant facts and procedural history of

this case as follows:

              [On July 17, 2018, appellant] commenced this action
              against [appellees]. [Appellant] contemporaneously
              filed a Petition to Proceed In Forma Pauperis [],
              which was assigned to this court. As permitted
              under Pa.R.C.P. 240(j)(1), the court reviewed the
              IFP Petition and the Complaint.

              ....

              The Complaint includes nine counts and states claims
              for    malicious prosecution; false       arrest and
              imprisonment; abuse of process; “retaliation for
              success related to the January, 2017 SORNA[4]
              charges”; and “punishment without due process and
              the violation of [appellant’s] rights to be free from
              Ex Post Facto Puni[s]hment ([Appellant] required
              and still currently being required to register in
              violation of the Pa Supreme Court Muniz[5]
              decision).”

              Upon review, the court granted the IFP Petition and
              dismissed the action as frivolous [on July 20, 2018].

Trial court opinion, 9/17/18 at 1-3 (quotation marks in original).




2   The caption has been amended to acknowledge the additional appellees.

3   No appellee brief was filed in this matter.

4Pennsylvania’s Sex Offender Registration and Notification Act, 42 Pa.C.S.A.
§§ 9799.10-9799.41.

5Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), cert. denied,
U.S. , 138 S. Ct. 925 (2018).


                                        -2-
J. S84032/18

      On August 15, 2018, appellant filed a timely pro se notice of appeal.

The trial court did not direct appellant to file a concise statement of errors

complained of on appeal, in accordance with Pa.R.A.P. 1925(b).                    On

September 17, 2018, the trial court filed an opinion.

      Appellant raises the following issues for our review:

             1.     Does the Complaint state a claim upon which
                    relief may be granted?

             [2].   And should [appellant] have either been given
                    latitude as a pro se litigant and/or at least
                    been given the opportunity to amend the
                    complaint if the complaint did not technically
                    state a claim (since the gist of the issues in the
                    complaint are clear and obvious and the
                    complaint, even though [appellant] asserts
                    that it does state a claim, it could be validly
                    and easily amended to cure any potential
                    defects in the pleadings)[?]

Appellant’s brief at 3.6

      “Our   review    of   a   decision   dismissing    an   action   pursuant   to

Pa.R.C.P. 240(j) is limited to a determination of whether the plaintiff’s

constitutional rights have been violated and whether the trial court abused

its discretion or committed an error of law.”           Ocasio v. Prison Health

Servs., 979 A.2d 352, 354 (Pa.Super. 2009) (citation omitted). Rule 240(j)

provides, in relevant part, as follows:

             If, simultaneous with the commencement of an
             action or proceeding or the taking of an appeal, a
             party has filed a petition for leave to proceed

6  Appellant’s brief does not contain pagination; for the ease of our
discussion, we have assigned each page a corresponding number.


                                       -3-
J. S84032/18


              in forma pauperis, the court prior to acting upon
              the petition may dismiss the action, proceeding or
              appeal if the allegation of poverty is untrue or if it is
              satisfied that the action, proceeding or appeal is
              frivolous.

Pa.R.C.P. 240(j)(1) (emphasis added).         “Under Rule 240(j), an action is

frivolous if, on its face, it does not set forth a valid cause of action.”

Ocasio, 979 A.2d at 354 (citation and internal quotation marks omitted).

        Instantly, appellant contends that he possessed viable causes of action

against appellees for malicious prosecution, false imprisonment, abuse of

process, “retaliation,” and various due process violations presumably under

42 U.S.C.A. § 1983.7 (Appellant’s brief at 5-9.)

        Following our careful review of the record, including appellant’s brief

and the applicable law, and in light of this court’s scope and standard of

review, it is our determination that there is no merit to the issues raised on

appeal.     The trial court’s September 17, 2018 opinion comprehensively

discusses and disposes of each of appellant’s claims.             (See trial court

opinion, 9/17/18 at 3-7.) We agree with the trial court that, “the Complaint

fails to set forth facts essential to support any of the stated causes of

action.”    (Id. at 4.)   Moreover, in reaching this conclusion, we emphasize

that,

              [a]lthough this Court is willing to liberally construe
              materials filed by a pro se litigant, pro se status
              confers no special benefit upon the appellant. To the
              contrary, any person choosing to represent himself

7   42 U.S.C.A. § 1983, Civil action for deprivation of rights.


                                        -4-
J. S84032/18


            in a legal proceeding must, to a reasonable extent,
            assume that his lack of expertise and legal training
            will be his undoing.

In re Ullman, 995 A.2d 1207, 1211-1212 (Pa.Super. 2010) (citations

omitted), appeal denied, 20 A.3d 489 (Pa. 2011).

      Accordingly, we discern no error on the part of the trial court in

dismissing appellant’s complaint under Rule 240(j)(1), and adopt the trial

court’s opinion as our own for purposes of this appellate review.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 2/11/19




                                    -5-
                                                                                              Circulated 01/29/2019 10:19 AM




              IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                CIVIL TRIAL DIVISION
                                                                                                         � ..-,

    KENDALL GARLAND                                              JULY TERM, 2018

            v.                                                    NO. 1810

    DAGE GARDNER et al.                                           SUPERIOR COURT NO.                       (.


                                                                  2433 EDA 2018                             ·,,
                                                                  2481 EDA 20181                            -··,
                                                                                                            �---

                                                      OPINION

    Plaintiff Kendall Garland, prose, appeals this court's Order dismissing his action as
                                                                                             Garland Vs Gardner Etal-OPFLD
frivolous pursuant to Pa.R.C.P. 240(j)(l).

FACTUAL and PROCEDURAL HISTORY                                                              llllllll 11111111111111111111111
                                                                                                   18070181000012
    Plaintiff commenced this action against Defendants Dage Gardner, Benjamin Mallow,

David Knorr, "Unknown Arresting Officer", and City of Philadelphia by Complaint. Plaintiff

contemporaneously filed a Petition to Proceed In Forma Pauperis ("IFP Petition"), which was

assigned to this court. As permitted under Pa.R.C.P. 240(j)(l), the court reviewed the IFP

Petition and the Complaint.

    The Complaint states (under a heading labeled "Introductory Statement") that:

            This is an action for monetary damages against Pennsylvania Parole Board
            Officers, Agent Dage Gardner, Agent Benjamin Mallow, and Agent David Knorr,
            and an unknown arresting Philadelphia Police Officer or Pennsylvania State
            Trooper and the City of Philadelphia for false arrest, false imprisonment,
            deprivation of due process and punishment without due process, malicious
            prosecution, and retaliation arising from plaintiff's unjustified and unlawful arrest
            for alleged violations of SORNA2 registration requirements on or about

    1
      Upon review of this court's dockets, Plaintiff filed one appeal under Philadelphia CCP No. 180701810. The
    Superior Court issued two docket sheets. In that the appeal involves one Order, this court issues one Opinion.
    2
      Pennsylvania's Sex Offender Registration and Notification Act, 42 Pa.C.S. §§ 9799.10-9799.41.
              approximately January or February, 2017 and March, 2017; also for false arrest
              and imprisonment, malicious prosecution and abuse of process stemming from
              improper initiation of revocation proceedings, improper sentencing of the
              plaintiff, and revocation of plaintiff's probation sentence in 2014; and also for
              plaintiff's unjustified and unlawful arrest for an alleged violation of probation in
              August, 2017 by Agent Knorr where there was no basis whatsoever for the
              plaintiff's arrest and detention, and where also Agent Knorr arrested the plaintiff
              in retaliation for the plaintiff's success in defending against the earlier SORNA
              violation charges lodged, and also where the plaintiff has also subsequently had
              his sentence of probation vacated and the plaintiff also should not even have
              been under punitive probationary supervision or on probation to begin with (as
              related to both the January, 2017 SORNA arrest, including an extended
              incarceration relating thereto, and the August, 2017 arrest). Defendant sought
              to harm plaintiff, Mr. Garland and Mr. Garland's liberty interests and also caused
              the plaintiff to suffer loss of liberty, loss of property, loss of income and job
              prospects, as well as the loss of the opportunity to pursue and further the
              plaintiff's career goals due to incarceration from approximately February 6, 2017
              to June 6, 2017 and incarceration from approximately August 8, 2017 to
              December 12, 2017 as well as incarceration from May 6, 2014 to January 23,
              2016. The plaintiff also has incurred various injuries from being punished
              without due process during the period from 2012 to presently as a result of
              being required to register in violation of plaintiff's due process rights and the
              plaintiff's rights to be free from ex post facto punishment (per the Pa. Supreme
              Court's decision of Commonwealth v. Muniz).3 Defendants have also caused
              extreme emotional distress due to the prospect of the plaintiff having to defend
              himself against charges lodged against him and facing potentially 20 years of
              incarceration, which at the plaintiff's age would amount to spending the
              remaining part of his life in jail.

    The "Facts" section of the Complaint is divided into subsections titled "A. Facts

regarding the charges for alleged SORNA violation arrest in 2017"; "B. Facts regarding the

false arrest and imprisonment for alleged 2017 probation violation"; "C. Facts related to

conditions now ruled as punishment under Muniz and also punishment without due process

from 2012 to 2018 as a result of being required to register under the law when no valid law




    3
        Commonwealth v. Muniz, 640 Pa. 699, 164 A.3d 1189 (2017).
existed; and "D. Facts related to the False Arrest and Imprisonment regarding the 2014

revocation of probation and that sentence being vacated."

    The Complaint includes nine counts and states claims for malicious prosecution; false

arrest and imprisonment; abuse of process; "retaliation for success related to the January,

2017 SORNA charges"; and "punishment without due process and the violation of plaintiff's

rights to be free from Ex Post Facto Puni[s]hment (Plaintiff required and still currently being

required to register in violation of the Pa Supreme Court Muniz decision)."

    Upon review, the court granted the IFP Petition and dismissed the action as frivolous.

This appeal followed.

DISCUSSION

    In relevant part, Rule 240(j)(l) states:

        If, simultaneous with the commencement of an action or proceeding or the taking of
        an appeal, a party has filed a petition for leave to proceed in forma pauperis, the
        court prior to acting upon the petition may dismiss the action, proceeding or appeal
        if the allegation of poverty is untrue or if it is satisfied that the action, proceeding or
        appeal is frivolous.

Pa.R.C.P. No. 240(j)(l).

    A frivolous action or proceeding has been defined as "one that lacks an arguable basis

either in law or in fact." Pa.R.C.P. No. 240(j)(l), Note. An action is frivolous "if, on its face,

it does not set forth a valid cause of action." Ocasio   v. Prison Health Servs., 979 A.2d 352,

354 (Pa.Super. 2009). Pennsylvania is a fact pleading state, and a complaint must not only

give the defendant notice of the plaintiffs claim and the grounds upon which it rests, but

must summarize those facts essential to support the claim. Donaldson v. Davidson
Brothers, Inc; 144 A.3d 93, 103 (Pa.Super. 2016). Here, the Complaint fails to set forth

facts essential to support any of the stated causes of action.

    The tort of malicious prosecution "imposes liability on a private person who initiates or

procures the institution of criminal proceedings against another who is not guilty of the

offense charged when: (1) the proceedings are initiated or procured without probable

cause and primarily for a purpose other than that of bringing an offender to justice; and

(2) the proceedings are terminated in the favor of the accused." Hess v. Lancaster County,

100 Pa. Commw. 316, 514 A.2d 681 (1986). Here, the Complaint does not allege that

Defendants, as private persons, initiated any of the proceedings described in the Complaint

without probable cause or for a purpose other than that of bringing an offender to justice.

The Complaint's only substantive allegation regarding the initiation of criminal proceedings

is that "Defendants first and foremost should never have brought [SORNA violation] charges

against the plaintiff solely upon the allegation of someone who was allegedly representing

himself as a representative of a treatment facility for mental health or a treatment facility

for a drug and alcohol program." This allegation is factually vague, and fails to allege the

necessary elements of the stated cause of action. As such, the Complaint fails to state a

claim for malicious prosecution.

    Under Pennsylvania law, false arrest is synonymous with false imprisonment. Gagliardi

v. Lynn, 446 Pa. 144, 149, 285 A.2d 109, 111 (1971). The elements of false imprisonment

are "(1) the detention of another person, and (2) the unlawfulness of such detention." Renk

v. City of Pittsburgh, 537 Pa. 68, 76, 641 A.2d 289, 293 (1994). An action for false arrest

requires that the process used for the arrest was void on its face or that the issuing tribunal
was without jurisdiction; it is not sufficient that the charges were unjustified. Strickland v.

Univ. of Scranton, 700 A.2d 979, 984 (Pa.Super. 1997). Here, the Complaint fails to allege

that Defendants lacked probable cause for any of the arrests or detainment described in the

Complaint, or that the process used for the arrests was void on its face. The Complaint also

fails to allege any facts to support the conclusory allegation that "the actions and conduct of

defendants City of Philadelphia and Probation Officer Agent Dage Gardner constitute and

resulted in the false arrest and imprisonment of plaintiff Garland." As such, the Complaint

fails to state a claim for false arrest or false imprisonment.

    The tort of abuse of process is defined as "the use of legal process against another

primarily to accomplish a purpose for which it is not designed." Greenberg v. McGraw, 2017
Pa. Super. 136, 161 A.3d 976, 990 (Pa.Super. 2017). To establish a claim for abuse of

process it must be shown that "the defendant (1) used a legal process against the plaintiff,

(2) primarily to accomplish a purpose for which the process was not designed; and (3) harm

has been caused to the plaintiff." Id. The "gravamen of abuse of process is the perversion

of the particular legal process for a purpose of benefit to the defendant, which is not an

authorized goal of the procedure." Id. Here, the Complaint alleges that Defendant Gardner

"made a baseless lie at the plaintiff's Gagnon II probation hearing ... in order to create a false

basis for the Court to revoke probation." This allegation lacks sufficient factual specificity, in

that the Complaint does not describe the "baseless lie" or how it constitutes a misuse of the

legal process. Moreover, there are no factual allegations that Defendants benefitted from

any behavior described in the Complaint. As such, the Complaint fails to state a claim for

abuse of process.
    The Complaint's allegation of "retaliation" is also legally insufficient, in that "retaliation"

is not a stand alone cause of action. A prisoner may state a claim against prison officials for

retaliation for exercising a constitutional right. Yount v. Department of Corrections, 600 Pa.
418, 426, 966 A.2d 1115, 1120 (2009). If so, the prisoner "must allege that he engaged in

constitutionally protected conduct, that prison officials took adverse action, and that the

protected conduct was a substantial or motivating factor for the action." Id Here, the

Complaint's allegations of retaliation are not related to Plaintiff's incarceration. Moreover,

the Complaint fails to allege that Defendants retaliated against Plaintiff for engaging in

constitutionally protected conduct. Instead, the Complaint makes the conclusory allegation

that "Defendants City of Philadelphia and Probation Officer Agent David Knorr were both

retaliating against the plaintiff in arresting and/or falsely imprisoning the plaintiff in August,

2017." As such, the Complaint fails to state a valid claim.

    The Complaint's last stated cause of action is "punishment without due process and the

violation of plaintiff's rights to be free from Ex Post Facto Pun[is]hment." Although not

stated in the body of the Complaint, it appears that Plaintiff is seeking compensatory

damages for due process violations pursuant to 42 U.S.C. § 1983.4 In determining whether

plaintiffs have stated a cause of action under Section 1983, "the inquiry must focus on

whether the two essential elements of the action are present: (1) whether the conduct

complained of was committed by a person acting under color of state law; and (2) whether

this conduct deprived a person of rights, privileges, or immunities secured by the

Constitution or the laws of the United States." Hennessy v. Santiago, 708 A.2d 1269, 1274



    4
        The cover sheet of the Complaint identifies the "statutory basis for cause of action" as "section 1983, 42 U.S.C."
(Pa.Super. 1998). A plaintiff pursuing a cause of action under Section 1983 "must plead the

facts that give rise to the claimed deprivation of civil liberties and specifically avoid vague

and conclusory allegations." Scott v. Willis, 116 Pa. Cmwlth. 327, 337, 543 A.2d 165, 170

(1988). Here, the Complaint alleges that "Defendant City of Philadelphia, Agent Benjamin

Mallow and Unknown arresting officer [were] recklessly indifferent regarding the plaintiff's

ex post facto rights and has also exhibited a culture of being indifferent to [its'] citizen['s]

civil rights." As the Complaint does not state what specific actions by Defendants deprived

Plaintiff of his civil liberties, or how Defendants were "recklessly indifferent", Plaintiff's

allegations are both improperly vague and conclusory. As such, the Complaint fails to set

forth a claim under Section 1983.

    For the foregoing reasons, this court's Order dismissing Plaintiff's action as frivolous

should be affirmed.

                                                 BY THE COURT:




                                                 IDEE C. FOX, J.
    Date:   --------
              IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                      FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                CIVIL TRIAL DIVISION


    KENDALL GARLAND                                              JULY TERM, 2018

            v.                                                    NO. 1810

    DAGE GARDNER et al.                                           SUPERIOR COURT NO.
                                                                  2433 EDA 2018
                                                                  2481 EDA 20181

                                                      OPINION

    Plaintiff Kendall Garland, pro se, appeals this court's Order dismissing his action as

frivolous pursuant to Pa.R.C.P. 240U){l).

FACTUAL and PROCEDURAL HISTORY

    Plaintiff commenced this action against Defendants Dage Gardner, Benjamin Mallow,

David Knorr, "Unknown Arresting Officer", and City of Philadelphia by Complaint. Plaintiff

contemporaneously filed a Petition to Proceed In Forma Pauperis ("IFP Petition"), which was

assigned to this court. As permitted under Pa.R.C.P. 240U)(l), the court reviewed the IFP

Petition and the Complaint.

    The Complaint states (under a heading labeled "Introductory Statement'') that:

            This is an action for monetary damages against Pennsylvania Parole Board
            Officers, Agent Dage Gardner, Agent Benjamin Mallow, and Agent David Knorr,
            and an unknown arresting Philadelphia Police Officer or Pennsylvania State
            Trooper and the City of Philadelphia for false arrest, false imprisonment,
            deprivation of due process and punishment without due process, malicious
            prosecution, and retaliation arising from plaintiff's unjustified and unlawful arrest
            for alleged violations of SORNA2 registration requirements on or about

    1
      Upon review of this court's dockets, Plaintiff filed one appeal under Philadelphia CCP No. 180701810. The
    Superior Court issued two docket sheets. In that the appeal involves one Order, this court issues one Opinion.
    2
      Pennsylvania's Sex Offender Registration and Notification Act, 42 Pa.C.S. §§ 9799.10-9799.41.
              approximately January or February, 2017 and March, 2017; also for false arrest
              and imprisonment, malicious prosecution and abuse of process stemming from
              improper initiation of revocation proceedings, improper sentencing of the
              plaintiff, and revocation of plaintiff's probation sentence in 2014; and also for
              plaintiff's unjustified and unlawful arrest for an alleged violation of probation in
              August, 2017 by Agent Knorr where there was no basis whatsoever for the
              plaintiff's arrest and detention, and where also Agent Knorr arrested the plaintiff
              in retaliation for the plaintiff's success in defending against the earlier SORNA
              violation charges lodged, and also where the plaintiff has also subsequently had
              his sentence of probation vacated and the plaintiff also should not even have
              been under punitive probationary supervision or on probation to begin with (as
              related to both the January, 2017 SORNA arrest, including an extended
              incarceration relating thereto, and the August, 2017 arrest). Defendant sought
              to harm plaintiff, Mr. Garland and Mr. Garland's liberty interests and also caused
              the plaintiff to suffer loss of liberty, loss of property, loss of income and job
              prospects, as well as the loss of the opportunity to pursue and further the
              plaintiff's career goals due to incarceration from approximately February 6, 2017
              to June 6, 2017 and incarceration from approximately August 8, 2017 to
              December 12, 2017 as well as incarceration from May 6, 2014 to January 23,
              2016. The plaintiff also has incurred various injuries from being punished
              without due process during the period from 2012 to presently as a result of
              being required to register in violation of plaintiff's due process rights and the
              plaintiff's rights to be free from ex post facto punishment (per the Pa. Supreme
              Court's decision of Commonwealth v. Muniz).3 Defendants have also caused
              extreme emotional distress due to the prospect of the plaintiff having to defend
              himself against charges lodged against him and facing potentially 20 years of
              incarceration, which at the plaintiff's age would amount to spending the
              remaining part of his life in jail.

    The "Facts" section of the Complaint is divided into subsections titled "A. Facts

regarding the charges for alleged SORNA violation arrest in 2017"; "B. Facts regarding the

false arrest and imprisonment for alleged 2017 probation violation"; "C. Facts related to

conditions now ruled as punishment under Muniz and also punishment without due process

from 2012 to 2018 as a result of being required to register under the law when no valid law




    3
        Commonwealth v. Muniz, 640 Pa. 699, 164 A.3d 1189 (2017).
existed; and "D. Facts related to the False Arrest and Imprisonment regarding the 2014

revocation of probation and that sentence being vacated."

    The Complaint includes nine counts and states claims for malicious prosecution; false

arrest and imprisonment; abuse of process; "retaliation for success related to the January,

2017 SORNA charges"; and "punishment without due process and the violation of plaintiff's

rights to be free from Ex Post Facto Puni[s]hment (Plaintiff required and still currently being

required to register in violation of the Pa Supreme Court Muniz decision)."

    Upon review, the court granted the IFP Petition and dismissed the action as frivolous.

This appeal followed.

DISCUSSION

    In relevant part, Rule 240(j)(l) states:

        If, simultaneous with the commencement of an action or proceeding or the taking of
        an appeal, a party has filed a petition for leave to proceed in forma pauperis, the
        court prior to acting upon the petition may dismiss the action, proceeding or appeal
        if the allegation of poverty is untrue or if it is satisfied that the action, proceeding or
        appeal is frivolous.

Pa.R.C.P. No. 240(j)(l).

    A frivolous action or proceeding has been defined as "one that lacks an arguable basis

either in law or in fact." Pa.R.C.P. No. 240(j)(l), Note. An action is frivolous "if, on its face,

it does not set forth a valid cause of action." Ocasio v. Prison Health Servs., 979 A.2d 352,

354 (Pa.Super. 2009). Pennsylvania is a fact pleading state, and a complaint must not only

give the defendant notice of the plaintiffs claim and the grounds upon which it rests, but

must summarize those facts essential to support the claim. Donaldson v. Davidson
Brothers, Inc; 144 A.3d 93, 103 (Pa.Super. 2016). Here, the Complaint fails to set forth

facts essential to support any of the stated causes of action.

    The tort of malicious prosecution "imposes liability on a private person who initiates or

procures the institution of criminal proceedings against another who is not guilty of the

offense charged when: (1) the proceedings are initiated or procured without probable

cause and primarily for a purpose other than that of bringing an offender to justice; and

(2) the proceedings are terminated in the favor of the accused." Hess v. Lancaster County,

100 Pa. Commw. 316, 514 A.2d 681 (1986). Here, the Complaint does not allege that

Defendants, as private persons, initiated any of the proceedings described in the Complaint

without probable cause or for a purpose other than that of bringing an offender to justice.

The Complaint's only substantive allegation regarding the initiation of criminal proceedings

is that "Defendants first and foremost should never have brought [SORNA violation] charges

against the plaintiff solely upon the allegation of someone who was allegedly representing

himself as a representative of a treatment facility for mental health or a treatment facility

for a drug and alcohol program." This allegation is factually vague, and fails to allege the

necessary elements of the stated cause of action. As such, the Complaint fails to state a

claim for malicious prosecution.

    Under Pennsylvania law, false arrest is synonymous with false imprisonment. Gagliardi

v. Lynn, 446 Pa. 144, 149, 285 A.2d 109, 111 (1971). The elements of false imprisonment

are "(1) the detention of another person, and (2) the unlawfulness of such detention." Renk

v. City of Pittsburgh, 537 Pa. 68, 76, 641 A.2d 289, 293 (1994). An action for false arrest

requires that the process used for the arrest was void on its face or that the issuing tribunal
was without jurisdiction; it is not sufficient that the charges were unjustified. Strickland v.

Univ. of Scranton, 700 A.2d 979, 984 (Pa.Super. 1997). Here, the Complaint fails to allege

that Defendants lacked probable cause for any of the arrests or detainment described in the

Complaint, or that the process used for the arrests was void on its face. The Complaint also

fails to allege any facts to support the conclusory allegation that "the actions and conduct of

defendants City of Philadelphia and Probation Officer Agent Dage Gardner constitute and

resulted in the false arrest and imprisonment of plaintiff Garland." As such, the Complaint

fails to state a claim for false arrest or false imprisonment.

    The tort of abuse of process is defined as "the use of legal process against another

primarily to accomplish a purpose for which it is not designed." Greenberg v. McGraw, 2017
Pa. Super. 136, 161 A.3d 976, 990 (Pa.Super. 2017). To establish a claim for abuse of

process it must be shown that "the defendant (1) used a legal process against the plaintiff,

(2) primarily to accomplish a purpose for which the process was not designed; and (3) harm

has been caused to the plaintiff." Id The "gravamen of abuse of process is the perversion

of the particular legal process for a purpose of benefit to the defendant, which is not an

authorized goal of the procedure." Id Here, the Complaint alleges that Defendant Gardner

"made a baseless lie at the plaintiff's Gagnon II probation hearing ... in order to create a false

basis for the Court to revoke probation." This allegation lacks sufficient factual specificity, in

that the Complaint does not describe the "baseless lie" or how it constitutes a misuse of the

legal process. Moreover, there are no factual allegations that Defendants benefitted from

any behavior described in the Complaint. As such, the Complaint fails to state a claim for

abuse of process.
    The Complaint's allegation of "retaliation" is also legally insufficient, in that "retaliation"

is not a stand alone cause of action. A prisoner may state a claim against prison officials for

retaliation for exercising a constitutional right. Yount v. Department of Corrections, 600 Pa.
418, 426, 966 A.2d 1115, 1120 (2009). If so, the prisoner "must allege that he engaged in

constitutionally protected conduct, that prison officials took adverse action, and that the

protected conduct was a substantial or motivating factor for the action." Id Here, the

Complaint's allegations of retaliation are not related to Plaintiff's incarceration. Moreover,

the Complaint fails to allege that Defendants retaliated against Plaintiff for engaging in

constitutionally protected conduct. Instead, the Complaint makes the conclusory allegation

that "Defendants City of Philadelphia and Probation Officer Agent David Knorr were both

retaliating against the plaintiff in arresting and/or falsely imprisoning the plaintiff in August,

2017." As such, the Complaint fails to state a valid claim.

    The Complaint's last stated cause of action is "punishment without due process and the

violation of plaintiff's rights to be free from Ex Post Facto Pun[is]hment." Although not

stated in the body of the Complaint, it appears that Plaintiff is seeking compensatory

damages for due process violations pursuant to 42 U.S.C. § 1983.4 In determining whether

plaintiffs have stated a cause of action under Section 1983, "the inquiry must focus on

whether the two essential elements of the action are present: ( 1) whether the conduct

complained of was committed by a person acting under color of state law; and (2) whether

this conduct deprived a person of rights, privileges, or immunities secured by the

Constitution or the laws of the United States." Hennessy v. Santiago, 708 A.2d 1269, 1274



    4
        The cover sheet of the Complaint identifies the "statutory basis for cause of action" as "section 1983, 42 U.S.C."
(Pa.Super. 1998). A plaintiff pursuing a cause of action under Section 1983 "must plead the

facts that give rise to the claimed deprivation of civil liberties and specifically avoid vague

and conclusory allegations." Scott v. Willis, 116 Pa. Cmwlth. 327, 337, 543 A.2d 165, 170

(1988). Here, the Complaint alleges that "Defendant City of Philadelphia, Agent Benjamin

Mallow and Unknown arresting officer [were] recklessly indifferent regarding the plaintiff's

ex post facto rights and has also exhibited a culture of being indifferent to [its'] citizen['s]

civil rights." As the Complaint does not state what specific actions by Defendants deprived

Plaintiff of his civil liberties, or how Defendants were "recklessly indifferent", Plaintiff's

allegations are both improperly vague and conclusory. As such, the Complaint fails to set

forth a claim under Section 1983.

    For the foregoing reasons, this court's Order dismissing Plaintiff's action as frivolous

should be affirmed.




                                                 IDEE C. FOX, J.